American National Bankshares Inc. and Subsidiary Consolidated Balance Sheets June 30, 2007 and 2006 (Dollars in thousands, except share data) (Unaudited) 2007 2006 ASSETS Cash and due from banks $ 21,735 $ 19,352 Interest bearing deposits in other banks 17,053 16,425 Securities available for sale, at fair value 121,083 157,636 Securities held to maturity 13,148 15,501 Total securities 134,231 173,137 Loans held for sale 2,306 1,005 Loans, net of unearned income 551,744 551,434 Less allowance for loan losses (7,493 ) (8,208 ) Net loans 544,251 543,226 Bank premises and equipment, net 12,899 12,640 Goodwill 22,468 22,517 Core deposit intangibles, net 2,641 3,071 Accrued interest receivable and other assets 13,553 19,195 Total assets $ 771,137 $ 810,568 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Demand deposits noninterest bearing $ 107,206 $ 109,161 Demand deposits interest bearing 110,482 119,767 Money market deposits 50,749 48,111 Savings deposits 66,948 81,078 Time deposits 260,359 274,505 Total deposits 595,744 632,622 Repurchase agreements 43,615 43,667 FHLB borrowings 10,012 17,163 Trust preferred capital notes 20,619 20,619 Accrued interest payable and other liabilities 3,898 4,666 Total liabilities 673,888 718,737 Shareholders' equity: Common stock, $1 par, 10,000,000 shares authorized, 6,145,617 shares outstanding at June 30, 2007 and 6,162,490 shares outstanding at June 30, 2006 6,146 6,162 Capital in excess of par value 26,422 26,353 Retained earnings 67,122 61,423 Accumulated other comprehensive income (loss), net (2,441 ) (2,107 ) Total shareholders' equity 97,249 91,831 Total liabilities and shareholders' equity $ 771,137 $ 810,568 American National Bankshares Inc. and Subsidiary Consolidated Statements of Income (Dollars in thousands, except share and per share data) (Unaudited) Three Months Ended Six Months Ended June 30 June 30 2007 2006 2007 2006 Interest Income: Interest and fees on loans $ 10,408 $ 10,089 $ 20,487 $ 17,045 Interest and dividends on securities: Taxable 1,028 1,358 2,164 2,510 Tax-exempt 420 430 843 881 Dividends 82 78 171 135 Other interest income 168 191 339 423 Total interest income 12,106 12,146 24,004 20,994 Interest Expense: Interest on deposits 3,860 3,538 7,643 5,845 Interest on repurchase agreements 449 335 875 644 Interest on trust preferred capital notes 344 320 687 320 Interest on other borrowings 170 242 376 455 Total interest expense 4,823 4,435 9,581 7,264 Net Interest Income 7,283 7,711 14,423 13,730 Provision for loan losses - 354 303 480 Net Interest Income After Provision for Loan Losses 7,283 7,357 14,120 13,250 Noninterest Income: Trust fees 924 885 1,803 1,640 Service charges on deposit accounts 625 737 1,247 1,308 Mortgage banking income 329 203 519 336 Brokerage fees 159 109 248 234 Other fees and commissions 198 183 398 367 Securities gains, net 64 17 89 38 Other 132 133 339 245 Total noninterest income 2,431 2,267 4,643 4,168 Noninterest Expense: Salaries 2,514 2,527 4,904 4,511 Employee benefits 737 673 1,385 1,322 Occupancy and equipment 850 744 1,679 1,390 Bank franchise tax 165 170 333 310 Core deposit intangible amortization 95 134 189 173 Other 1,087 1,108 2,128 2,033 Total noninterest expense 5,448 5,356 10,618 9,739 Income Before Income Tax Provision 4,266 4,268 8,145 7,679 Income Tax Provision 1,235 1,266 2,410 2,271 Net Income $ 3,031 $ 3,002 $ 5,735 $ 5,408 Net Income Per Common Share: Basic $ 0.49 $ 0.49 $ 0.93 $ 0.93 Diluted $ 0.49 $ 0.48 $ 0.93 $ 0.93 Average Common Shares Outstanding: Basic 6,150,216 6,172,522 6,153,496 5,805,287 Diluted 6,177,165 6,207,543 6,181,107 5,840,871 Financial Highlights American National Bankshares Inc. and Subsidiary (Dollars in thousands, except share and per share data) (Unaudited) As of and for the As of and for the Three Months Ended June 30 Six Months Ended June 30 2007 2006 Change 2007 2006 Change EARNINGS Interest income $ 12,106 $ 12,146 (0.3 )% $ 24,004 $ 20,994 14.3 % Interest expense 4,823 4,435 8.7 9,581 7,264 31.9 Net interest income 7,283 7,711 (5.6 ) 14,423 13,730 5.0 Provision for loan losses - 354 (100.0 ) 303 480 (36.9 ) Noninterest income 2,431 2,267 7.2 4,643 4,168 11.4 Noninterest expense 5,448 5,356 1.7 10,618 9,739 9.0 Income taxes 1,235 1,266 (2.4 ) 2,410 2,271 6.1 Net income 3,031 3,002 1.0 5,735 5,408 6.0 PER COMMON SHARE Earnings per share - basic $ 0.49 $ 0.49 0.0 % $ 0.93 $ 0.93 0.0 % Earnings per share - diluted 0.49 0.48 2.1 0.93 0.93 0.0 Cash dividends declared 0.23 0.22 4.5 0.45 0.43 4.7 Book value per share 15.82 14.90 6.2 15.82 14.90 6.2 Book value per share - tangible (a) 11.74 10.75 9.2 11.74 10.75 9.2 Closing market price 22.50 23.13 (2.7 ) 22.50 23.13 (2.7 ) FINANCIAL RATIOS Return on average assets 1.57 % 1.48 % 9 bp 1.48 % 1.50 % (2 )bp Return on average equity 12.47 13.38 (91 ) 11.89 13.32 (143 ) Return on average tangible equity (b) 17.20 19.52 (232 ) 16.47 16.28 19 Average equity to average assets 12.61 11.07 154 12.45 11.25 120 Net interest margin (FTE) 4.26 4.24 2 4.19 4.19 0 Efficiency ratio 56.68 54.01 267 56.20 53.96 224 PERIOD END BALANCES Securities $ 134,231 $ 173,137 (22.5 )% $ 134,231 $ 173,137 (22.5 )% Loans held for sale 2,306 1,005 129.5 2,306 1,005 129.5 Loans, net of unearned income 551,744 551,434 0.1 551,744 551,434 0.1 Goodwill and other intangibles 25,109 25,588 (1.9 ) 25,109 25,588 (1.9 ) Assets 771,137 810,568 (4.9 ) 771,137 810,568 (4.9 ) Assets - tangible (a) 746,028 784,980 (5.0 ) 746,028 784,980 (5.0 ) Deposits 595,744 632,622 (5.8 ) 595,744 632,622 (5.8 ) Repurchase agreements 43,615 43,667 (0.1 ) 43,615 43,667 (0.1 ) FHLB borrowings 10,012 17,163 (41.7 ) 10,012 17,163 (41.7 ) Trust preferred capital notes 20,619 20,619 0.0 20,619 20,619 0.0 Shareholders' equity 97,249 91,831 5.9 97,249 91,831 5.9 Shareholders' equity - tangible (a) 72,140 66,243 8.9 72,140 66,243 8.9 AVERAGE BALANCES Securities $ 143,106 $ 183,393 (22.0 )% $ 150,004 $ 177,796 (15.6 )% Total loans 550,310 550,706 (0.1 ) 547,253 481,818 13.6 Interest earning assets 706,285 749,709 (5.8 ) 710,321 678,053 4.8 Goodwill and other intangibles 25,146 26,268 (4.3 ) 25,193 13,260 90.0 Assets 770,710 810,627 (4.9 ) 774,667 721,685 7.3 Assets - tangible (a) 745,564 784,359 (4.9 ) 749,474 708,425 5.8 Interest bearing deposits 487,322 525,889 (7.3 ) 490,546 469,624 4.5 Deposits 588,346 638,020 (7.8 ) 591,723 570,098 3.8 Repurchase agreements 46,032 41,594 10.7 46,142 40,772 13.2 Other borrowings 33,884 37,878 (10.5 ) 35,294 27,070 30.4 Shareholders' equity 97,183 89,729 8.3 96,434 81,194 18.8 Shareholders' equity - tangible (a) 72,037 63,461 13.5 71,241 67,934 4.9 CAPITAL Average shares outstanding - basic 6,150,216 6,172,522 (0.4 )% 6,153,496 5,805,287 6.0 % Average shares outstanding - diluted 6,177,165 6,207,543 (0.5 ) 6,181,107 5,840,871 5.8 Shares repurchased 12,700 17,300 (26.6 ) 24,300 31,200 (22.1 ) Average price of shares repurchased $ 22.66 $ 23.25 (2.5 ) $ 22.89 $ 23.28 (1.7 ) ALLOWANCE FOR LOAN LOSSES Beginning balance $ 7,590 $ 6,164 23.1 % $ 7,264 $ 6,109 18.9 % Allowance acquired in merger - 1,598 (100.0 ) - 1,598 (100.0 ) Provision for loan losses - 354 (100.0 ) 303 480 (36.9 ) Charge-offs (155 ) (75 ) 106.7 (204 ) (226 ) (9.7 ) Recoveries 58 167 (65.3 ) 130 247 (47.4 ) Ending balance $ 7,493 $ 8,208 (8.7 ) $ 7,493 $ 8,208 (8.7 ) NONPERFORMING ASSETS Nonperforming loans: 90 days past due $ - $ 226 (100.0 )% $ - $ 226 (100.0 )% Nonaccrual 3,192 4,297 (25.7 ) 3,192 4,297 (25.7 ) Foreclosed real estate 85 435 (80.5 ) 85 435 (80.5 ) Nonperforming assets $ 3,277 $ 4,958 (33.9 ) $ 3,277 $ 4,958 (33.9 ) ASSET QUALITY RATIOS Net chargeoffs (recoveries) to average loans 0.07 % (0.07 )% 14 bp 0.03 % (0.01 )% 4 bp Nonperforming assets to total assets (c) 0.42 0.61 (19 ) 0.42 0.61 (19 ) Nonperforming loans to total loans (c) 0.58 0.82 (24 ) 0.58 0.82 (24 ) Allowance for loan losses to total loans (c) 1.36 1.49 (13 ) 1.36 1.49 (13 ) Allowance for loan losses to nonperforming loans (c) 2.35 X 1.81 X 54 2.35 X 1.81 X 54 Notes: (a) - Excludes goodwill and other intangible assets (b) - Excludes amortization expense, net of tax, of intangible assets (c) - Balance sheet amounts used in calculations are based on period end balances bp - Change is measured in basis points FTE - Fully taxable equivalent basis Net Interest Income Analysis For the Three Months Ended June 30, 2007 and 2006 (in thousands, except yields and rates) (Unaudited) Average Balance Interest Income/Expense Yield/Rate 2007 2006 2007 2006 2007 2006 Loans: Commercial $ 91,852 $ 94,281 $ 1,819 $ 1,796 7.92 % 7.62 % Real estate 448,024 442,307 8,364 7,967 7.47 7.20 Consumer 10,434 14,118 247 345 9.47 9.77 Total loans 550,310 550,706 10,430 10,108 7.58 7.34 Securities: Federal agencies 68,991 104,464 748 1,035 4.34 3.96 Mortgage-backed & CMO's 20,501 21,333 247 245 4.82 4.59 State and municipal 45,623 46,296 628 640 5.51 5.53 Other 7,991 11,300 116 167 5.81 5.91 Total securities 143,106 183,393 1,739 2,087 4.86 4.55 Deposits in other banks 12,869 15,610 168 183 5.22 4.69 Total interest earning assets 706,285 749,709 12,337 12,378 6.99 6.60 Nonearning assets 64,425 60,918 Total assets $ 770,710 $ 810,627 Deposits: Demand $ 111,064 $ 111,817 416 400 1.50 1.43 Money market 52,279 50,240 356 292 2.72 2.32 Savings 67,716 82,119 230 258 1.36 1.26 Time 256,263 281,713 2,858 2,588 4.46 3.67 Total deposits 487,322 525,889 3,860 3,538 3.17 2.69 Repurchase agreements 46,032 41,594 449 335 3.90 3.22 Other borrowings 33,884 37,878 514 562 6.07 5.93 Total interest bearing liabilities 567,238 605,361 4,823 4,435 3.40 2.93 Noninterest bearing demand deposits 101,024 112,131 Other liabilities 5,265 3,406 Shareholders' equity 97,183 89,729 Total liabilities and shareholders' equity $ 770,710 $ 810,627 Interest rate spread 3.59 % 3.67 % Net interest margin 4.26 % 4.24 % Net interest income (taxable equivalent basis) 7,514 7,943 Less: Taxable equivalent adjustment 231 232 Net interest income $ 7,283 $ 7,711 Net Interest Income Analysis For the Six Months Ended June 30, 2007 and 2006 (in thousands, except yields andrates) (Unaudited) Average Balance Interest Income/Expense Yield/Rate 2007 2006 2007 2006 2007 2006 Loans: Commercial $ 90,415 $ 82,496 $ 3,512 $ 3,034 7.77 % 7.36 % Real estate 446,448 387,129 16,529 13,475 7.40 6.96 Consumer 10,390 12,193 489 574 9.41 9.42 Total loans 547,253 481,818 20,530 17,083 7.50 7.09 Securities: Federal agencies 75,587 97,342 1,605 1,842 4.25 3.78 Mortgage-backed & CMO's 20,253 21,478 488 490 4.82 4.56 State and municipal 45,792 46,854 1,262 1,313 5.51 5.60 Other 8,372 12,122 245 313 5.85 5.16 Total securities 150,004 177,796 3,600 3,958 4.80 4.45 Deposits in other banks 13,064 18,439 339 423 5.19 4.59 Total interest earning assets 710,321 678,053 24,469 21,464 6.89 6.33 Nonearning assets 64,346 43,632 Total assets $ 774,667 $ 721,685 Deposits: Demand $ 110,592 $ 104,474 840 703 1.52 1.35 Money market 52,210 45,852 705 513 2.70 2.24 Savings 68,318 80,198 465 445 1.36 1.11 Time 259,426 239,100 5,633 4,184 4.34 3.50 Total deposits 490,546 469,624 7,643 5,845 3.12 2.49 Repurchase agreements 46,142 40,772 875 644 3.79 3.16 Other borrowings 35,294 27,070 1,063 775 6.02 5.73 Total interest bearing liabilities 571,982 537,466 9,581 7,264 3.35 2.70 Noninterest bearing demand deposits 101,177 100,474 Other liabilities 5,074 2,551 Shareholders' equity 96,434 81,194 Total liabilities and shareholder's equity $ 774,667 $ 721,685 Interest rate spread 3.54 % 3.63 % Net interest margin 4.19 % 4.19 % Net interest income (taxable equivalent basis) 14,888 14,200 Less: Taxable equivalent adjustment 465 470 Net interest income $ 14,423 $ 13,730
